REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The following four pieces of prior art generally describe the state of art using polymeric materials for sand control methods and why the instant claims are patentable over each prior art teaching. 
1. US 20160289547 teaches various polymeric materials for sand control methods. Crosslinking between polyethylene and glycol acrylates are taught. Crosslinked polyethylene is not taught.
2. US 20180155597 teaches crosslinked polyethylene as an impact modifier layer. There is not the use or structure of using crosslinked polyethylene granules in sand control methods.
3. WO 2016025005 teaches self suspending sand control particles comprising crosslinked polyethylene glycol.  Crosslinked polyethylene is not taught. 
4. US 20080142222 teaches sand control methods with particles of polyethylene. Crosslinked polyethylene is not taught. 
Regarding the term “highly crosslinked”. The examiner finds this term to be very broad but not indefinite. [0045] appears to indicate that .01% to 50 plus % of crosslinking meets this term. [0065] defines “highly crosslinked” as a particle having the recited properties. There are a lot of properties cited, including one at [0074] where it appears that any crosslinked polyethylene particle having a density between .88 and 2.66 would meet the definitions. The Examiner finds that highly crosslinked could therefor mean almost no crosslinking what so ever. The claim was so interpreted that any crosslinking would meet the term “highly crosslinked” and the claims were searched and allowed with this issue having been considered. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 


/CHARLES R NOLD/Primary Examiner, Art Unit 3674